LAND, J.
This suit is against the maker and indorsers of a promissory note, and the latter have appealed from a judgment in solido against all the defendants. The indorsers pleaded their discharge for want of due presentment and notice, as required by law. The note corresponds in terms and stipulations with the note sued on in the case of Hibernia Bank & Trust Co. v. J. M. Dresser (No. 19,329) 61 South. 561, 1 of the docket of this court, this day decided in favor of the plaintiff. For the reasons stated in the opinion in that case, the judgment must be affirmed. The exception of want of capacity in *546the plaintiff 'bank to sue and stand in judgment is without merit, and was properly overruled.
Judgment, affirmed.
MONROE, J. I concur in the decree.
PRO YO STY, J., dissents.

Ante, p. 532.